Order filed, September 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00397-CR
                               NO. 14-14-00398-CR
                                 ____________

                  CEASAR LAKENDRICK RUSSI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                             Harris County, Texas
                   Trial Court Cause No’s. 1307885, 1307886


                                      ORDER

      The reporter’s record in this case was due September 04, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Tammy Adams, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM